Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Preliminary Amendment filed June 25, 2020.
Claims 1, 2, 4, 8, 12, 14, 17, 24 and 28-31 have been canceled.  Claims 16, 18-23 and 25-27 have been amended.
Claims 3, 5-7, 9-11, 13, 15, 16, 18-23 and 25-27 are pending in the instant application. 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 3, 5-7, 9-11, 13 and 15, drawn to a method for screening for an active ingredient for an inhibitor of the expression of a cancer promoting factor by employing at least one item selected from the group consisting of items (i) to (iii) as an index in the presence of a test substance: (i) the expression amount/level of a gene of which the expression can be regulated by a RBMS gene expression regulation region; (ii) the binding amount/level of RBMS to RNA containing an AU-rich element; and (iii) the amount/level of mRNA containing an AU-rich element in a 3'-UTR thereof or the amount/level of a protein derived from the mRNA in a RBMS-overexpressing cell, the expression amount/level of a gene in the index (i) being at least one item selected from the group consisting of the expression amount/level of a gene of which the expression can be regulated by a RBMS1 gene expression regulation region, the expression amount/level of a gene of which the expression can be regulated by a RBMS2 gene expression regulation region and the expression amount/level of a gene of which the expression can be regulated by a RBMS3 gene expression regulation region, and the RBMS in each of the indices (ii) and (iii) being at least one component selected from the group consisting of RBMS1, RBMS2 and RBMS3.  If this Group is elected, a further election of species is required as detailed below:
Group II, claims 16 and 18-22, drawn to a method for inhibiting the expression of a cancer promoting factor comprising administering at least one component selected from the group consisting of a RBMS expression inhibitor and a RBMS function inhibitor to a patient in need of inhibition of the expression of a cancer promoting factor, the RBMS expression inhibitor being at least one component selected from the group consisting of a RBMS1 expression inhibitor, a RBMS2 expression inhibitor and a RBMS3 expression inhibitor; and the RBMS function inhibitor being at least one component selected from the group consisting of a RBMS1 function inhibitor, a RBMS2 function inhibitor and a RBMS3 function inhibitor. If this Group is elected, a further election of species is required as detailed below:
It is noted that the present Specification discloses that the RBMS function inhibitor is not limited particularly, as long as the inhibitor can inhibit the function of RBMS protein.  The Examiner is interpreting the RBMS expression inhibitor to be a gene inhibitor and the RBMS function inhibitor to be a protein inhibitor.
Group III, claims 23 and 25-27, drawn to a method for diagnosing cancer, comprising bringing a RBMS gene expression product detecting agent into contact with a sample collected from a subject, -6-Application No.: 16/762,227tAttorney Docket No.: 01 178-0005-OOUShe RBMS gene expression product detecting agent being at least one component selected from the group consisting of a RBMS1 gene expression product detecting agent, a RBMS2 gene expression product detecting agent and a RBMS3 gene expression product detecting agent.  If this Group is elected, a further election of species is required as detailed below:
This application does not comply with the requirements of unity of invention (Rules 13.1, 13.2, and 13.3) for the following reasons:  
Unity of invention exists only when the shared same or corresponding technical feature is a contribution over the prior art.  The inventions do not possess a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, they lack the same or corresponding special technical feature for the following reasons:  In the instant case, Groups I-III do not avoid the prior art because a method for diagnosing cancer, comprising bringing a RBMS gene expression product detecting agent into contact with a sample collected from a subject, -6-Application No.: 16/762,227Attorney Docket No.: 01 178-0005-OOUSthe RBMS gene expression product detecting agent being at least one component selected from the group consisting of a RBMS1 gene expression product detecting agent, a RBMS2 gene expression product detecting agent and a RBMS3 gene expression product detecting agent was taught in the prior art of WO 2012/046063 A2 (submitted and made of record on the Information Disclosure Statement filed May 7, 2020).
WO 2012/046063 discloses a method of detecting the risk of cancer in a patient comprising the step of detecting the level of expression of RBMS-1 in a sample isolated from a patient and judging that the cancer risk is high when the level of expression is high when compared with a predetermined control value.  See claims, for example.
Therefore, there is no common special technical feature which exists between the aforementioned Groups.   
Thus, at least the invention of Group III cannot therefore be considered a special technical feature, since this invention was already known to one of ordinary skill in the art prior to the current invention.  The expression “special technical features” refers to those features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  The lack of unity rules hold that a feature known to a person of ordinary skill in the art cannot be considered a special technical feature. Therefore unity of invention is lacking. 


Election of Species
	This application contains claims directed to the following patentably distinct species of the claimed inventions: The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If Group I is elected, Applicant is required to elect a single molecular embodiment of index for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicant is required to elect one index, either (i), (ii) or (iii) from claim 3. 
If Group I is elected, Applicant is further required to elect a single molecular embodiment of RBMS gene expression regulation region for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicant is required to elect either RBMS1, RBMS2 or RBMS3 from claim 3. 
If Group I is elected, Applicant is further required to elect a single molecular embodiment of AU-rich element for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicant is required to elect one AU-rich element derived from one mRNA from claim 6. 
If Group II is elected, Applicant is required to elect a single molecular embodiment of component for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicant is required to elect one component, elect either a RBMS expression inhibitor or a RBMS function inhibitor from claim 16. 
If Group II is elected, Applicant is further required to elect a single molecular embodiment of RBMS for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicant is required to elect either RBMS1, RBMS2 or RBMS3 from claim 16. 
If Group III is elected, Applicant is required to elect a single molecular embodiment of RBMS gene expression product detecting agent for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicant is required to elect either RBMS1, RBMS2 or RBMS3 from claim 23. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.




/TERRA C GIBBS/Primary Examiner, Art Unit 1635